Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.       Claim 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laetz (US 20160209220).
Regarding claim 1, Laetz disclose a rideshare management system comprising: 
a communicator configured to communicate with a plurality of terminal devices used by a plurality of users (paragraph 7, lines 1-12); 
an acquirer configured to acquire use requests from the plurality of users in which a use condition including at least a desired access place is defined (paragraph 27, lines 1-15); 
a user arrival situation monitor configured to monitor an arrival situation of the users at a predetermined place derived according to the desired access place (paragraph 33, lines 1-6 and fig. 5b); and 
a service manager configured to search for an available vehicle according to the use condition included in the use requests and determine a vehicle service schedule and configured to determine a user accessing the vehicle at the predetermined place according to the arrival situation of the users monitored by the user arrival situation monitor (paragraph 34, lines 1-21).  
Regarding claim 2, Laetz disclose the limitations indicated above and further disclose wherein, among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users (paragraph 27, lines 1-12).  
Regarding claim 3, Laetz disclose the limitations indicated above and further disclose wherein, when a first user included in the plurality of users approaches the predetermined place before a second user included in the plurality of users approaches the predetermined place and a first vehicle 
Regarding claim 4, Laetz disclose the limitations indicated above and further disclose wherein the service manager is configured to determine the second user as a user who occupies a part of the occupiable portion of the first vehicle when the occupiable portion of the first vehicle after the first user occupies the occupiable portion matches a use condition requested by the second user or when the user arrival situation monitor estimates that the second user approaches the predetermined place before a predetermined time passes after the first vehicle arrives at the predetermined place (paragraph , lines ).  
Regarding claim 5, Laetz disclose the limitations indicated above and further disclose wherein the second user is a service provider associated with the predetermined place, and wherein, when there is an occupiable portion which is unreserved and is usable in the first vehicle after the first user occupies the occupiable portion of the first vehicle, the service manager is configured to determine the second user as a user who occupies 3the unreserved occupiable portion of the first vehicle regardless of an estimated time of arrival of the second user (paragraph , lines ).  
Regarding claim 6, Laetz disclose the limitations indicated above and further disclose wherein the user arrival situation monitor is configured to monitor an arrival situation of the user at the 
Regarding claim 7, Laetz disclose the limitations indicated above and further disclose wherein the user arrival situation monitor is configured to monitor the arrival situation of the user at the predetermined place according to an input operation performed on an input device provided at the predetermined place (paragraph , lines ).  
Regarding claim 8, Laetz disclose the limitations indicated above and further comprising: a service publisher configured to grant a usable privilege to a user associated with the use request with reference to a correspondence relation between the predetermined place and the service provider according to a use situation of the vehicles (paragraph 5, lines 7-18).  
Regarding claim 9, Laetz disclose the limitations indicated above and further disclose wherein the predetermined place is a service provider, and wherein the rideshare management system further comprises a granter that is configured to grant incentive information to a supervisor who manages the service provider, the users, or the rideshare management system with reference to a use situation of the service provider and a use situation of the vehicles (paragraph 3, lines 5-14).  
Regarding claim 10, Laetz disclose the limitations indicated above and further disclose wherein the service manager is configured to derive a predetermined place which is a use place with regard to the desired access place according to comparison between the desired access place and the predetermined place and is configured to supply information regarding the derived use place to the users (paragraph 27, lines 1-8).  
Regarding claim 11, Laetz disclose the limitations indicated above and further disclose wherein, when the acquirer is configured to acquire the use request transmitted by the portable first terminal device, the service manager is configured to grant an option to select a vehicle in which a space 
Regarding claim 12, Laetz disclose the limitations indicated above and further disclose wherein the service manager is configured to derive a time at which a vehicle heading for the predetermined place arrives at the predetermined place and is configured to supply the derived time to the users (paragraph 30, lines 1-18).  
Regarding claim 13, Laetz disclose the limitations indicated above and further disclose wherein the service manager is configured to supply the users with information for specifying a vehicle heading for the predetermined place (paragraph 30, lines 1-18).  
Regarding claim 14, Laetz disclose the limitations indicated above and further disclose wherein the service manager is configured to supply the user with information for using the occupiable portion of the vehicle (paragraph 48, lines 1-16).  
Regarding claim 15, Laetz disclose the limitations indicated above and further disclose wherein the service manager further includes an access controller configured to set a half-way stop position of the vehicle and permit access to the occupiable portion of the vehicle to a third party at the half-way stop position (paragraph 30, lines 10-16).  
Regarding claim 16, Laetz disclose the limitations indicated above and further disclose wherein the vehicle is an automated driving vehicle (paragraph 5, lines 1-6).  
Regarding claim 17, Laetz disclose a rideshare management method comprising: 
communicating with a plurality of terminal devices used by a plurality of users (paragraph 7, lines 1-12); 
acquiring use requests from the plurality of users in which a use condition including at least a desired access place is defined (paragraph 27, lines 1-15); 

searching for an available vehicle according to the use condition included in the use requests and determine a vehicle service schedule; and determining a user accessing the vehicle at the predetermined place according to the monitored arrival situation of the users (paragraph 34, lines 1-21).  
Regarding claim 18, Laetz disclose a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: 
communicate with a plurality of terminal devices used by a plurality of users (paragraph 7, lines 1-12); 
acquire use requests from the plurality of users in which a use condition including at least a desired access place is defined (paragraph 27, lines 1-15); 
monitor an arrival situation of the users at a predetermined place derived according to the desired access place (paragraph 33, lines 1-6 and fig. 5b); 
search for an available vehicle according to the use condition included in the use requests and determine a vehicle service schedule; and determine a user accessing the vehicle at the predetermined place according to the monitored arrival situation of the users (paragraph 34, lines 1-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663